Exhibit 10.2

NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
UNDER PALL CORPORATION
2005 STOCK COMPENSATION PLAN

To: [Insert name of Recipient]     From: Pall Corporation (the “Company”)    
Re: Grant of Restricted Stock Units     Number of Units Granted:      Date of
Grant:      Scheduled Vesting Date: 

We are pleased to advise you that the number of Restricted Stock Units shown
above have been awarded to you pursuant to Section 6 of the Pall Corporation
2005 Stock Compensation Plan (the “Plan”). These Restricted Stock Units were
granted to you on the Date of Grant shown above and they were granted to you
subject to the terms and conditions set forth below. Unless otherwise defined in
this Notice, each capitalized term used herein has the meaning given to such
term in the Plan. (If you would like a copy of the Plan, please advise Jeff
Molin by telephone at 516-801-9510 or by e-mail at jeff_molin@pall.com.)

1.      Your Account. The Restricted Stock Units granted to you have been
credited to a separate bookkeeping account which the Company has established for
you under the Plan (your “Account”). Each Restricted Stock Unit so credited, and
each Dividend Equivalent Unit credited to your Account pursuant to Section 2
below (such Restricted Stock Units and Dividend Equivalent Units collectively
are referred to herein as your “Units”), will entitle you to receive, upon the
vesting of your Units as provided in Section 3 below, one share of Pall
Corporation Common Stock for each whole Unit in your Account together with cash
for any fractional Unit. You will receive the shares (and cash in lieu of any
fractional share) at the time, and subject to the conditions, specified in
Section 4 below.

--------------------------------------------------------------------------------



2.      Dividend Equivalent Units. Until payment is made with respect to your
Units pursuant to Section 4(a) or (b) below, additional Units (“Dividend
Equivalent Units”) will be credited to your Account on each date on which the
Company pays a dividend on its Common Stock (“Dividend Payment Date”). The
number of Dividend Equivalent Units that will be so credited will be determined
by first multiplying (A) the total number of Units (including any previously
credited Dividend Equivalent Units) standing to your credit in your Account
immediately prior to the Dividend Payment Date, by (B) the per-share amount of
the dividend paid on that date, and then, dividing the resulting amount by the
closing price per share of the Company’s Common Stock on that date.

3.      Vesting of Units. Your Units will become vested in accordance with the
following provisions:

(a)      All of your Units will become vested on the earliest to occur of the
following dates:

    (i) the Scheduled Vesting Date shown above, which is the fourth anniversary
of the Date of Grant, provided that you are still employed by the Company or any
of its Affiliated Companies on the Scheduled Vesting Date;

            (ii) the date of your death or Disability; or             (iii) the
date on which a Change in Control occurs.

(b)      If your employment with the Company and all of its Affiliated Companies
terminates before your Scheduled Vesting Date as a result of your Eligible
Retirement, as defined below, a portion of your Units will be treated as having
become vested on the date on which your employment terminates (your “Termination
Date”), and the remaining portion of your Units will be forfeited on that date
and you will have no further rights with respect thereto. For purposes of the
foregoing,

(i)      you will be treated as terminating employment as a result of Eligible
Retirement if you have attained age 65 on or before your Termination Date and on
that date are eligible to receive a retirement benefit under the Pall
Corporation Cash Balance Pension Plan or, if you are not a U.S resident, to
receive a similar type of benefit under any plan or program maintained by the
Company or any of its Affiliated Companies (or to which the Company or any of
its Affiliated Companies makes contributions) that provides benefits to
employees upon their retirement; and

(ii)      the portion of your Units that will become vested on your Termination
Date will be the percentage of the total number of Units in your Account on such
date determined by dividing by 1460 the number of days in the period beginning
on the Date of Grant and ending on your Termination Date.

2

--------------------------------------------------------------------------------



(c)      If your Termination of Employment occurs before your Scheduled Vesting
Date and prior to the occurrence of a Change in Control for any reason other
than your death, or Disability or your Eligible Retirement, all of your Units
will be forfeited on your Termination Date and you will have no further rights
with respect thereto, except to the extent otherwise determined by the Company’s
CEO or, if you are an Elected Officer (as defined in the Plan), by the
Compensation Committee of the Company’s Board of Directors.

4.      Payment for Vested Units. Payment with respect to your Units that become
vested under Section 3 above (your “Vested Units”) will be made in accordance
with the following provisions:

(a)      Time of Payment. Except to the extent that you elect otherwise under
(b) below, payment with respect to your Vested Units will be made to you, (or in
the event of your death to the person or persons you have designated as your
beneficiary for purposes of the Plan or to your estate if you have not furnished
a beneficiary designation form to the Company) within 20 days after the date on
which your Vested Units become vested (the “Vesting Date” for your Units);
provided, however, that in no event will payment be made any earlier than the
earliest date on which payment may be made with respect to your Vested Units
under Section 409A(a)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”).

(b)      Deferral of Payment. If your Units become vested on your Scheduled
Vesting Date, you may elect to deferpayment with respect to part or all of your
Vested Units in accordance with the following provisions, but subject to the
provisions of (c) below:

(i)      Your deferral election must be made in writing, on a form furnished to
you for such purpose by the Company. The form must be filed with the Company at
least one year prior to your Scheduled Vesting Date.

(ii)      In your deferral election form, you must specify the number of Units
as to which you want to defer payment, and the date on which payment with
respect to such Units is to be made (the “Payment Date”).

(iii)      You may select, as the Payment Date for such Units, the first
business day of any of the following: (A) any calendar month after the fifth
anniversary of the Scheduled Vesting Date; (B) the calendar year following the
date on which your employment with the Company and all of its Affiliated
Companies terminates for any reason; or (C) the earlier of (x) any calendar
month you select that is a month permitted to be selected under clause (A) of
this sentence, or (y) the calendar year referred to in clause (B).

3

--------------------------------------------------------------------------------



(iv)      Any election you make hereunder will be irrevocable.

(v)      Except as provided in subparagraph (vi) or (vii) below, payment with
respect to the Vested Units specified in your deferral election form will be
made on the Payment Date selected by you in such form with respect to such
Units.

(vi)      If the Payment Date you select pursuant to clause B or C of
subparagraph (iii) above occurs by reason of your Termination of Employment for
any reason other than death or Disability, then (A) payment with respect to your
Vested Units will not be made to you until the first business day of the first
calendar month after the fifth anniversary of the Scheduled Vesting Date even if
your Termination of Employment occurs before that date; and (B) if at the time
of your Termination of Employment you are an officer and a “key employee” as
defined in section 416(i) of the Code, payment with respect to your Units will
not be made to you any earlier than the first business day after the expiration
of six months from your Termination Date.

(vii)      Payment with respect to any part or all of your Vested Units may be
made to you on any date earlier than the Payment Date specified by you in your
deferral election form if (A) you request such early payment and (B) the
Company, in its sole discretion, determines that such early payment is necessary
to help you meet an “unforeseeable emergency” within the meaning of section 409A
(a)(2)(B)(ii) of the Code.

(c)      Limitations on Deferral. Your right to make a deferral election under
(b) above shall be subject to the following limitations:

(i)      The Company may deny your right to make such election if it determines,
in its sole discretion, that your deferral might not be treated as part of a
plan of deferred compensation “for a select group of management or highly
compensated employees” for purposes of ERISA.

(ii)      If a Change in Control should occur after the date on which your
deferral election form is filed with the Company but before your Scheduled
Vesting Date, your deferral election will not be given effect, and payment with
respect to the Vested Units specified in your deferral election form will be
made in accordance with the provisions of (a) above.

(iii)      Your deferral election will not be effective hereunder if, at any
time during the 12-month period ending on your Scheduled Vesting Date, you
receive a hardship withdrawal under Section 7.2 of the Pall Corporation
Profit-Sharing Plan.

(iv)      No amount may be deferred with respect to your Vested Units pursuant
to your deferral election hereunder to the extent that any tax is required to be
withheld with respect to such amount pursuant to applicable federal, state or
local law.

4

--------------------------------------------------------------------------------



(d)      Form of Payment. Payment to be made with respect to your Vested Units
pursuant to (a) or (b) above shall be made (i) by the issuance and delivery of a
certificate for a number of shares of the Company’s Common Stock equal to the
total number of whole Units standing to your credit in your Account at the time
of payment, and (ii) by payment in cash for any fractional Unit then standing to
your credit in your Account. The amount of the cash payment will be determined
by multiplying the fractional Unit by the Fair Market Value of a share of Common
Stock on the Trading Day preceding the date of payment.

5.      Additional Terms and Conditions. The Restricted Units granted to you and
all Dividend Equivalent Units credited to you hereunder are subject to the
following additional terms and conditions:

(a)      Until payment is made with respect to such Units in accordance with
Section 4 (a) or (b) above, you will have none of the rights of a shareholder
with respect to the shares of Common Stock represented by those Units, but you
will have the right to be credited with Dividend Equivalent Units thereon as
provided in Section 2 above.

(b)      Your right to receive payment with respect to such Units shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge or encumbrance or attachment or garnishment by a creditor at any time
prior to your actual receipt of payment.

(c)      The Plan constitutes only a promise on the Company’s part to make
payment to you in the future with respect to such Units in accordance with the
terms of the Plan and the provisions of this Notice, and you will have no more
than the status of a general unsecured creditor of the Company with respect to
your right to receive such payment.

(d)      Such Units are subject to all of the other terms and provisions of the
Plan as in effect from time to time except that no amendment, suspension or
termination of the Plan may adversely affect your rights with respect to such
Units without your written consent.

5

--------------------------------------------------------------------------------